Name: 86/488/EEC: Commission Decision of 29 September 1986 closing the anti-dumping proceedings concerning imports of Portland cement into the former Community of Ten from Spain
 Type: Decision
 Subject Matter: building and public works;  Europe;  competition
 Date Published: 1986-10-03

 Avis juridique important|31986D048886/488/EEC: Commission Decision of 29 September 1986 closing the anti-dumping proceedings concerning imports of Portland cement into the former Community of Ten from Spain Official Journal L 282 , 03/10/1986 P. 0036*****COMMISSION DECISION of 29 September 1986 closing the anti-dumping proceedings concerning imports of Portland cement into the former Community of Ten from Spain (86/488/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 380 thereof, Having regard to Council Regulation (EEC) No 812/86 of 14 March 1986 on protection against imports which are the subject of dumping between the Community of Ten and the new Member States, or between the new Member States, during the period throughout which the transitional measures laid down by the Act of Accession of Spain and Portugal apply (1), Whereas, on 2 April 1985, the Commission opened anti-dumping proceedings concerning imports of Portland cement into the former Community of Ten from Spain and other countries, following a complaint from the Liaison Committee of the Cement Industries in the European Economic Community (2), whereas the dumping allegations concerned Portland cement, other than white Portland cement, used in the construction industry, in bulk or in bags, falling under heading No ex 25.23 of the Common Customs Tariff and NIMEXE code 25.23-30; Whereas, by letter dated 12 May 1986, the Liaison Committee of the Cement Industries in the European Economic Community withdrew the complaint with regard to imports of Portland cement from Spain, in the light of the changed situation resulting from Spain's accession to the European Community; Whereas, in the light of this development, the Commission, by letter dated 12 June 1986, informed the interested Member States of its intention to close the proceedings if no objections were received by 15 July 1986; Whereas no objections have been received, the proceedings concerning imports of Portland cement from Spain should be closed in accordance with Article 7 of Regulation No 812/86, HAS ADOPTED THIS DECISION: Sole Article The anti-dumping proceedings concerning imports of Portland cement from Spain are hereby closed. Done at Brussels, 29 September 1986. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 78, 24. 3. 1986, p. 1. (2) OJ No C 84, 2. 4. 1985, p. 5.